    Case: 1:19-cv-00268-SJD-SKB Doc #: 27 Filed: 10/23/20 Page: 1 of 4 PAGEID #: 209




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


TAMMY FAULKNER, et al.,
                                                                            Case No. 1:19-cv-268
                Plaintiff,
                                                                            Dlott, J.
v.                                                                          Bowman, M.J.


AERO FULFILLMENT SERCVICES,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

         Through counsel, Plaintiffs Tammy Faulkner and Tina Moore filed suit against Aero

Fulfillment Services, alleging gender-based pay discrimination in their employment.

Currently before the Court is Plaintiffs’ oral motion to extend discovery in order to

complete four depositions that were requested prior to the discovery deadline. Defendant

strongly opposes any extension.

         I.     Background

         Pursuant to the undersigned’s standing order, the parties initially contacted the

court for an informal hearing after they were unable to resolve their dispute. As directed

by the Court, the parties submitted informal letters to the undersigned that summarized

the dispute prior to the telephonic hearing held on October 22, 2020.1 Having reviewed

those submissions and having heard oral argument on the issues presented, the




1
 Ordinarily the parties’ informal submissions are not to be filed of record. Solely for purposes of any appeal
and in recognition of Defendant’s strong objection to this Order, the undersigned will direct the Clerk to
preserve the informal submissions by filing them as Exhibits under seal.

                                                      1
Case: 1:19-cv-00268-SJD-SKB Doc #: 27 Filed: 10/23/20 Page: 2 of 4 PAGEID #: 210




undersigned will GRANT Plaintiffs’ oral motion to extend discovery for a limited time for

the purpose of completing the four referenced depositions.

       II.    Analysis

       The initial calendar order on this case was entered in July 2019, but that order was

modified and the discovery period ultimately was extended until October 16, 2020.

Defendant complains that Plaintiffs have not demonstrated “good cause” for a second

extension of discovery. It argues that the request should be denied because Plaintiffs did

not identify the witnesses they sought to depose until September 28 and October 8, 2020.

       Under Rule 16(b)(4), Fed. R. Civ. P., a scheduling order “may be modified only for

good cause and with the judge’s consent.” Eleventh hour lawyering is hardly to be

commended. However, the instant case cannot be compared to the cases cited by

Defendant. See, e.g., Oatly AB v. D’s Naturals LLC, 2020 WL 2912105 (S.D. Ohio June

3, 2020) (denying motion to amend complaint to add twelve new claims nineteen months

passed the expired deadline); Williams v. Franklin County Mun. Ct., 2012 WL 12929905

(S.D. Ohio Feb. 6, 2012) (finding a lack of diligence where defense counsel engaged in

discovery while plaintiff admittedly ignored warning by court to move forward and took a

“hiatus” while a dispositive motion remained pending). Although Plaintiffs are not wholly

blameless, the impact of the global pandemic on civil litigation over the past six months

cannot be understated. In fact, the delays occasioned by the pandemic provided “good

cause” for the parties’ prior 90-day joint request to extend deadlines. (Doc. 16). Due to

related delays, Defendant admittedly did not take Plaintiff Faulkner’s deposition until

September 18, and did not complete Plaintiff Moore’s deposition until October 13 – just

three days prior to the discovery cut-off.



                                             2
    Case: 1:19-cv-00268-SJD-SKB Doc #: 27 Filed: 10/23/20 Page: 3 of 4 PAGEID #: 211




         This is a case in which counsel for both sides have a wealth of litigation experience.

It is hardly unusual for plaintiff’s counsel in an employment discrimination case to wait

until his client’s deposition is concluded prior to scheduling the deposition of defense

witnesses. Of course, ideally, Plaintiffs’ counsel would have at least informally advised

defense counsel that they desired to take some depositions earlier in the process. At the

same time, while Defendant may claim surprise that Plaintiffs would wait until eighteen

days before the close of discovery to identify witnesses that they sought to depose,

experienced counsel surely cannot claim shock that opposing counsel may wish to take

some depositions.

         Contrary to Defendant’s argument, the undersigned also does not find the fact that

Plaintiffs’ counsel failed to issue formal Notices or subpoenas for the requested

depositions prior to the informal hearing to be extraordinary or even remarkable. It is

customary to confer with opposing counsel prior to issuing such Notices or subpoenas.

When informal correspondence revealed a continuing dispute, after some initial and

appropriate compromise involving Plaintiffs’ agreement to drop their request for a Rule

30(b)(6) witness, counsel contacted chambers to schedule a telephonic conference.2

Had Plaintiffs’ counsel instead reacted by issuing the Notices or subpoenas for deposition

dates without further consulting defense counsel, that action undoubtedly would have

been met with a motion to quash and/or the same conference that ultimately occurred.

Considering the record presented, and recognizing the unusual delays occasioned by the


2
 It is true that a formal motion to compel a Rule 30(b)(6) deposition will not be granted absent issuance of
a Notice or Subpoena, and that a motion to compel the deposition of a party also “ordinarily is not filed prior
to a formal notice of deposition.” See Firestone Fin. Corp. v. AB Marketing, LLC, 2013 WL 3813516 (S.D.
Ohio July 22, 2013). However, like other cases cited by Defendant, Firestone is distinguishable. In that
case, defense counsel’s formal motion to compel depositions was denied because it was filed in violation
of multiple rules, including L.R. 37 and this Court’s standing order. Here, Plaintiffs’ counsel appropriately
sought an informal discovery conference prior to filing any formal motion.

                                                      3
Case: 1:19-cv-00268-SJD-SKB Doc #: 27 Filed: 10/23/20 Page: 4 of 4 PAGEID #: 212




pandemic and the specific impact on this case, the undersigned finds that Plaintiffs have

established “good cause” for a modest and limited further extension of discovery.

      II.    Conclusion and Order

       The Court being fully advised, IT IS ORDERED:

      1. Plaintiffs’ oral motion to extend the recently expired discovery deadline for the

            sole purpose of completing the four requested depositions is GRANTED, up to

            and including December 14, 2020. Defendant shall work cooperatively to

            promptly schedule the depositions of the two current employees and shall

            provide the last known address of the two former-employees on or before

            October 30, 2020;

      2. The dispositive motion deadline in this case also will be extended, up to and

            including January 14, 2021;

      3. The Clerk of Court shall append to this Order, as Exhibits filed under seal, the

            informal submissions made by the parties in advance of the telephonic

            discovery hearing;

      4. The parties are strongly advised that no further extensions of these deadlines

            will be granted for any purpose absent: (1) the filing of a formal Rule 16(b)(4)

            motion to extend prior to the expiration of the stated deadlines; and (2) an

            extraordinary showing of good cause.



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                              4
